Exhibit 10.1

 

GlycoMimetics, Inc.

 

AMENDED AND RESTATED

Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of GlycoMimetics, Inc. (the “Company”) or any of its subsidiaries
(each such member, an “Eligible Director”) will receive the compensation
described in this Amended and Restated Non-Employee Director Compensation Policy
for his or her Board service.  This policy may be amended at any time in the
sole discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.       Annual Board Service Retainer:  

a.           All Eligible Directors: $40,000

b.           Chairman of the Board Service Retainer (in addition to Eligible
Director Service Retainer): $30,000

 

2.       Annual Committee (Non-Chair) Member Service Retainer:

a.           Member of the Audit Committee: $9,000

b.           Member of the Compensation Committee: $6,000

c.           Member of the Nominating & Corporate Governance Committee: $4,000

 

3.       Annual Committee Chair Service Retainer:

a.           Chairman of the Audit Committee: $18,000

b.           Chairman of the Compensation Committee: $12,000

c.           Chairman of the Nominating & Corporate Governance Committee: $7,500

 

 

Equity Compensation

 

The equity compensation set forth below will be granted under the GlycoMimetics,
Inc. 2013 Equity Incentive Plan (the “Plan”). All stock options granted under
this policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Common Stock on the date of grant, and a term of ten years from the
date of grant (subject to earlier termination in connection with a termination
of service as provided in the Plan). 

 

1.       Initial Grant: On the date of an Eligible Director’s initial election
to the Board (or if such date is not a market trading day, the first market
trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,

1




granted a stock option for 42,000 shares of Common Stock.  The shares subject to
each stock option will vest in three equal installments on the first, second and
third anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) at each vesting date.

 

2.       Annual Grant: On the date of each Company’s annual stockholder meeting,
beginning with and including the 2019 annual stockholder meeting, each Eligible
Director who continues to serve as a non-employee member of the Board will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option for 21,000 shares of Common Stock. The
shares subject to each stock option will vest in full on the first anniversary
of the applicable annual stockholder meeting, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) as of such vesting date.

2

